Case 1:19-mc-00145-TSC Document 370-1 Filed 12/23/20 Page 1 of 2




                 EXHIBIT 1
         Case 1:19-mc-00145-TSC Document 370-1 Filed 12/23/20 Page 2 of 2




                          DECLARATION OF DA’QUAN DARBY
                          PURSUANT TO 28 U.S.C. SECTION 1746


         I, Da’Quan Darby, do hereby declare and verify as follows:

1.   My name is Da’Quan Darby. Dustin Higgs is my dad.

2.   Last week, on December 13th and December 14th, I visited my dad at USP Terre Haute.

3.   During the visits, my dad was coughing. He kept asking me if I was cold, but the room

was not cold. I had the impression that he had the chills. He was like this both days, but it was

worse the second day. He said he had to take some cough medicine because he felt like he was

coming down with something.

4.   When I found out he tested positive for Covid-19, I was not surprised because of the

symptoms I saw my dad had.

5.   I hereby certify that the facts set forth above are true and correct to the best of my personal

knowledge, information and belief, subject to 28 U.S.C. § 1746.



                                              _____________________________
                                              Da’Quan Darby

Dated:     12/20/20




                                                  1
